IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-21-00174-CR

                         IN RE MARQUISE DAVAR HODGE


                                      Original Proceeding

                                From the 40th District Court
                                    Ellis County, Texas
                                  Trial Court No. 44392CR


                               MEMORANDUM OPINION


        Relator's petition for writ of mandamus and prohibition, filed on July 19, 2021, is

denied.

                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Davis 1
Petition denied
Opinion delivered and filed July 28, 2021
Do not publish
[OT06]


1
 The Honorable Rex Davis, Senior Justice (Retired) of the Tenth Court of Appeals, sitting by assignment of
the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.